Citation Nr: 0832356	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-37 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, claimed as secondary to the service-connected 
status post fusion for spondylolisthesis, L5-S1.

2.  Entitlement to service connection for major depression, 
claimed as secondary to the service-connected status post 
fusion for spondylolisthesis, L5-S1.

3.  Entitlement to a rating in excess of 40 percent for 
status post fusion for spondylolisthesis, L5-S1.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from March 1989 to April 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an increased rating for status 
post fusion for spondylolisthesis, L5-S1 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have a bilateral knee disability 
that is caused or aggravated by his service-connected status 
post fusion for spondylolisthesis, L5-S1.

2.  The veteran does not have depression that is caused or 
aggravated by his service-connected status post fusion for 
spondylolisthesis, L5-S1.


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral knee disability 
that is proximately due to, aggravated by, or the result of 
his service-connected status post fusion for 
spondylolisthesis, L5-S1.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310 (2007); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).

2.  The veteran does not have depression that is proximately 
due to, aggravated by, or the result of his service-connected 
status post fusion for spondylolisthesis, L5-S1.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2007); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As pertinent in the present case, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2007).  When aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

Because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the revision, as this version 
favors the veteran.  See generally VAOPGCPREC 7-03 and 
VAOPGCPREC 3-00.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Bilateral knee disability and Depression

Service connection for status post fusion for 
spondylolisthesis, L5-S1, rated as 40 percent disabling, is 
in effect.  The veteran now contends that he has developed a 
bilateral knee disability and depression secondary to this 
service-connected disability.  Currently he does not 
otherwise contend that either disorder began in service, or 
is directly related to his active service, nor is this shown 
by the record to be the case, thus limiting his argument to 
principles of secondary service connection.  Accordingly, the 
Board will analyze the veteran's claim on that basis.  

Relevant clinical findings include an October 1993 VA 
examination report which revealed very few findings, however 
the examiner noted a mild clinical history involving the 
patella of both knees.  During VA examination in April 1994 
the examiner noted the veteran's history of his knee 
symptomatology.  X-rays of the knees were normal.  The 
diagnosis was bilateral patellofemoral syndrome, right 
greater than left.  

Subsequent X-rays in June 2004 were normal with the exception 
of small right knee joint effusion.  A follow-up MRI of the 
right knee showed mild intrasubstance myxoid degeneration in 
the medial and lateral menisci.  In August 2004, the veteran 
underwent examination of his service-connected lumbar spine 
disability.  At that time, the examiner specifically 
concluded that there were no additional secondary conditions 
identified on examination.

While post-service medical evidence shows complaints and 
treatment for bilateral knee pain, diagnosed as 
patellofemoral syndrome, it fails to indicate that the 
veteran's service-connected lumbar spine disability played a 
role in the development or worsening of it.  In this case the 
VA examination report provides an opinion, consistent with 
the veteran's medical history and uncontroverted by any other 
medical evidence of record.  Further the veteran has not 
brought forth any medical evidence that would suggest a nexus 
between the patellofemoral syndrome and the service-connected 
lumbar spine disability.  Thus, the Board finds that there is 
no medical basis for holding that the patellofemoral syndrome 
and service-connected lumbar spine disability are related.  
This also refutes any grant of service connection on the 
basis of the judicial precedent in Allen, which would be 
permitted if any service-connected disability were causing 
aggravation of a non service-connected disability, a 
relationship which must be shown by medical evidence.

Likewise service connection is also not warranted for 
depression.  Here, the primary impediment to a grant of 
service connection for depression is the absence of medical 
evidence of a diagnosis.  Post-service medical records are 
entirely negative for complaints, findings, or treatment 
suggestive of depression.  While the Board does not dispute 
that the veteran may experience symptomatology, there is no 
objective clinical confirmation that he suffers from actual 
depression.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  Although, the 
Board does not dispute the diagnosis of anxiety disorder 
during outpatient evaluation in January 2005, the examiner 
did not associate it with the veteran's service-connected 
lumbar spine, nor do the remaining post-service medical 
records establish nexus in this regard.  

The preponderance of the evidence is against both claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in June 2004 and April 2005 that 
fully addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letters informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The RO also sent the veteran a letter 
in August 2007 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, the veteran has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders v. Nicholson, supra.  See also Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007) (once service connection is granted the claim 
has been substantiated, additional VCAA notice is not 
required, and any defect in the notice is not prejudicial).  
Thus, the Board concludes that all required notice has been 
given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service treatment records (STRs) are of record and post 
service treatment records dated from 2004 to 2007.  The RO 
also obtained a VA medical opinion in August 2004.  Thus, it 
appears that all obtainable evidence identified by the 
veteran relative to the claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for bilateral knee disability, claimed as 
secondary to the service-connected status post fusion for 
spondylolisthesis, L5-S1 is denied.

Service connection for major depression, claimed as secondary 
to the service-connected status post fusion for 
spondylolisthesis, L5-S1 is denied.




REMAND

The veteran contends that his service-connected lumbar spine 
disability is more disabling than the current 40 percent 
rating reflects.  

He asserts, and the medical evidence suggests, that the 
status post fusion spondylolisthesis, L5-S1 may have 
increased in severity.  Of particular significance is an 
August 2004 VA examination report which shows lower extremity 
radicular symptoms that are, at least as likely as not, 
directly related to and the result of the veteran's lumbar 
disc disease.  It is pertinent to note that, under the 
criteria for rating diseases and injuries of the spine in 
effect since September 26, 2003, associated neurological 
abnormalities, to include but not limited to bowel or bladder 
impairment, may be rated separately.  To that end, the 
veteran should undergo VA examination to obtain findings 
specific to the rating criteria for a higher evaluation for 
his lumbar spine disability.  

In addition, the veteran last underwent a VA examination in 
August 2004.  To ensure that the record reflects the current 
severity of the veteran's condition, the Board finds that a 
more contemporaneous examination is needed to properly 
evaluate the service-connected disability under 
consideration.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered 
"contemporaneous").  The examination should include a 
review of the veteran's claims file and past clinical 
history, with particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his examination in 2004.  See 
generally, Martina v. Nicholson, 21 Vet. App. 447 (2007).

Any additional relevant records of VA or private treatment 
that are not currently of record should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to recent 
treatment of service-connected lumbar 
spine disability, or to provide the 
identifying information and any 
authorization needed to obtain such 
evidence on his behalf.  These records 
should include (but are not limited to) 
any additional clinical records 
associated with his visit at Salem 
Radiology Consultants in July 2007.  
Document any attempts to obtain such 
records.  If any pertinent evidence 
identified by the veteran is unavailable, 
so inform the veteran and request that he 
obtain and submit it.

2.  Thereafter, arrange for the veteran 
to undergo neurological and orthopedic 
examinations, by VA physicians.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
that examination of the veteran.

a.  The claims file must be made 
available to each physician designated 
to examine the veteran, and each 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, 
together with the rationale for the 
comments and opinions expressed.

b.  The neurologist should describe 
all neurological manifestations and 
symptomatology and offer an opinion as 
to whether the veteran has any 
separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected lumbar spine 
disability.  

c.  The orthopedic examiner should 
conduct range of motion testing of the 
lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  He/she should 
also render specific findings as to 
whether, during the examination, there 
is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or in coordination associated with 
the lumbar spine.  If pain on motion 
is observed, the examiner should 
indicate the point at which pain 
begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran likely experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  
The physician should also indicate 
discuss the veteran's fusion 
(ankylosis) of the spine, e.g. whether 
such is favorable or unfavorable, and 
the extent of such impairment.  

d.  Considering all neurological and 
orthopedic examination findings, the 
orthopedist should provide findings 
responsive to the criteria for rating 
intervertebral disc (IVDS) and 
specifically, comment as to the 
existence and frequency of any of the 
veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  The 
physician should opine whether, over 
the last 12-month period, the 
veteran's incapacitating episodes had 
a total duration of at least six 
weeks.

e.  The physician should also provide 
an opinion as to the effect that the 
service-connected lumbar spine has, if 
any, on the veteran's current level of 
occupational impairment.  Moreover, 
the physician should render an opinion 
as to whether the disability alone 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  The 
conclusions of the physician should 
reflect review of the claims folder, 
and the discussion of pertinent 
evidence.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


